Citation Nr: 1746698	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-25 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the liver.

3.  Entitlement to service connection for residuals of liver transplant surgery.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In April 2013, the Veteran testified before the undersigned at a Board videoconference hearing.  

In January 2015, the Board remanded the issue for further development.  The appeal has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is necessary prior to appellate review.

The Veteran contends that service connection is warranted for hepatitis C, and also for cirrhosis of the liver and residuals of a liver transplant due to hepatitis C.  He asserts that he was hospitalized in service due to low white blood cell count and that he was diagnosed with hepatitis C while serving in Vietnam.  In an October 2009 statement, the Veteran reported that he shared razors and bandages with other soldiers, thus, he was exposed to the blood of those soldiers

Service treatment records (STR's) from the 24th Evacuation Hospital at Long Binh in Vietnam reflect that in March 1971 the Veteran was admitted to the hospital for 3 days with complaints of headache, fever, chills, back pain, and vomiting.  On admission, the impression was fever of unknown origin (FUO) and meatal stricture.  On discharge, the impression was FUO and leukopenia.  When discharged his temperature was within normal limits, however his white blood cell count was still noted to be low.  Upon discharge, the Veteran was put on a limited duty profile for 2 weeks due to FUO and low white blood cell count.  

An October 2015 VA hepatitis, cirrhosis, and other liver conditions examination reflects that the Veteran was diagnosed with hepatitis C in 2008 and underwent a liver transplant the same year.  The examiner stated the Veteran developed cirrhosis secondary to chronic hepatitis C and is on required continuous medication for his liver condition.  The Veteran reported IV drug usage and high risk sexual activity in the years following his active duty service.  The examiner opined that the Veteran's hepatitis C is less likely than not due to service and the most likely risk factor for hepatitis C would be the IV drug usage documented to occur after service.  The examiner also noted the Veteran's STR's do not document any episodes of acute hepatitis.  

Unfortunately, the Board finds the October 2015 VA opinion to be inadequate for adjudication purposes.  The examiner attributes the Veteran's hepatitis C to activity that occurred after the Veteran was discharged from service.  However, medical evidence reflects that the Veteran was hospitalized in-service and diagnosed with low white blood cell count.  Additionally, the Veteran has reported that he shared razors and bandages with other soldiers in Vietnam, exposing him to their blood.  None of these facts were addressed by the VA examiner.  The Board finds that since a diagnosis of low white blood cell count, as well as the sharing of razors with other soldiers in service may have contributed to, or be related to the Veteran's diagnosis of hepatitis C, an addendum opinion is necessary to consider these factors in determining whether the Veteran's hepatitis C had its onset in or is related to service.  As the claims for cirrhosis of the liver and residuals of a liver transplant are dependent on the claim for service connection for hepatitis C, those issues are inextricably intertwined with the issue being remanded.  Therefore, the Board finds that remanding those claims for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file, to include a copy of this Remand, to the October 2015 VA examiner for an addendum opinion on service connection for hepatitis C.  If the VA examiner who drafted the October 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional with expertise or specialty in gastroenterology.  A complete rationale for any opinions must be provided.  The examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide the following:

Whether it is at least as likely as not (50 percent probability or greater) that hepatitis C had its clinical onset during service or is otherwise attributable to service.  

In providing the above opinion, the examiner should comment on the Veteran's in-service hospital admission in March 1971 at the 24th Evacuation Hospital and resulting diagnoses of FUO and low white blood cell count, as well as the Veteran's reports of sharing razors and bandages with other soldiers.  The examiner should address what, if any, relationship the above have to the Veteran's diagnosis of hepatitis C.  


2. Thereafter, the AOJ should readjudicate the issues on appeal, to include cirrhosis of the liver and residuals of a liver transplant, on a de novo basis.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




